department of the treasury internal_revenue_service washington d c t a x e x e m p t a n d g o v e r n m e n t e n t i t i e s d i v i s i o n contact person telephone number identification_number employer_identification_number number release date eo tg1 date date uil legend foundation a b c d x dear ------------------- this is in response to the date ruling_request submitted by your representative facts the facts submitted indicate that foundation is recognized as exempt from income_tax pursuant to sec_501 of the internal_revenue_code and is a private_foundation under sec_509 of the code since the foundation has been involved in designing funding and implementing charitable projects of its own and active grantmaking the foundation’s charitable programs focus on helping individuals attain economic independence by advancing educational achievement and entrepreneurial success with the ultimate goal of promoting a society of economically independent individuals and engaged citizens who contribute to the improvement of their communities the foundation develops and implements programming focused on promoting education and entrepreneurship and is particularly committed to programs that advance both goals as is the case with the current proposal the foundation proposes to acquire a membership interest in the a the fund which will be organized for the purpose of investing in businesses in low-income communities owned or controlled by members of a minority or other disadvantaged group that have not been able to obtain conventional financing on reasonable terms and that will provide community benefits in addition to the foundation the other members of the fund will be current or former professional athletes on or owners coaches or managers of a professional sports team located in the greater b metropolitan area or athletes owners coaches or managers from other professional sports teams who currently reside in the greater b metropolitan area members may invest in their individual capacities through a permitted assignee or through an entity they control it is also possible that with the foundation’s consent other organizations that are exempt under code sec_501 may be permitted to invest in the fund the proposal requires that the members who are individuals or in the case of a member that is an entity other than one exempt under code sec_501 an individual who controls the entity participate in an educational program regarding angel investing and entrepreneurship that will be developed and provided by the foundation to the individual members the foundation’s proposed investment in the fund combines several of the foundation's charitable and educational approaches first the foundation’s capital contributions to the fund will be used along with other member capital contributions to provide financial support to businesses that operate in low-income communities and are owned by minorities or members of other disadvantaged groups these businesses often do not have access to financing and thus cannot compete on a level playing field with businesses that do have such access the foundation's proposed contribution to the fund will increase the fund's ability to help these businesses compete on a level playing field thus enhancing the economic well-being of the low- income communities in which these businesses operate in addition to these charitable components the initiative also includes an educational component that is directly related to the foundation's focus on entrepreneurship and education it is intended that the individual members of the fund will learn about angel investing and acquire entrepreneurial skills by being active participants in the fund and making decisions regarding appropriate fund investments further the foundation will play a direct role in this educational aspect of the fund's activities by developing a program to train the individual members of the fund regarding angel investing and entrepreneurship if the program is successful in meeting these charitable and educational goals in this initial phase the foundation intends to replicate this program in other c cities with low-income communities a the fund a private investment fund is to be organized as a d limited_liability_company the purposes of the fund as set forth in the fund’s draft operating_agreement are to enhance social welfare support community improvement eliminate prejudice and discrimination and promote economic self-sufficiency by serving or providing investment capital for low-income communities or low-income persons through making investments in specific types of businesses described more fully below known as portfolio companies including providing technical assistance and training to the portfolio companies a further purpose of the fund is educational - to educate the individual members each of whom must be affiliated with professional sports teams which are located in the greater b metropolitan area or current or former professional athletes or current or former owners coaches or managers of other professional sports teams who currently reside in the greater b metropolitan area regarding angel investing and entrepreneurship the fund will accept capital contributions from its members including the foundation the foundation will make capital contributions to the fund in the form of matching_contributions up to dollar_figurex the fund will make qualified_investments in portfolio companies that will further the aforementioned charitable purposes as an angel investing fund the fund typically will provide financial support for new and growing businesses bridging a gap between individual and institutional venture capital rounds of financing or serving as the only source of external financing the fund will have a maximum of twenty members excluding foundation each member who is an individual must be either a a current or former professional athlete on or a current or former owner coach or manager of a professional sports team located in the greater b metropolitan area or affiliated with or formerly affiliated with a b professional sports team or b a current or former professional athlete on or a current or former owner coach or manager of a professional sports team located outside the greater b metropolitan area so long as such individual currently resides in the greater b metropolitan area each member that is an entity must be either a controlled by an individual meeting the criteria for individual membership described above who must participate in the entrepreneurship education activities and provide assistance to portfolio companies or b an entity that is exempt from tax under code sec_501 and whose purposes are charitable under code sec_170 the foundation’s mission is to advance educational achievement and entrepreneurial success and its proposed acquisition of a membership interest in the fund furthers both aims the foundation proposes to contribute up to dollar_figurex to the fund on a dollar-for-dollar matching basis with the capital contributions of the fund’s other members the fund in turn must use at least of member capital contributions to invest in portfolio companies for purposes of meeting thi sec_85 requirement any amounts expended by the fund in providing technical assistance and training to a portfolio company relating to the organization or operation of a trade_or_business shall be considered an investment in the portfolio company the fund also may use a limited amount of member capital contributions to pay for the reasonable and ordinary business or operating_expenses of the fund expenses and to invest in companies that do not satisfy the investment criteria set forth in the operating_agreement by virtue of the requirement that at least of member capital contributions must be used for qualifying investments such expenses and non-qualifying investments will not account for more than of member capital contributions moreover pursuant to the terms of an educational consulting agreement the foundation will provide an educational program for the individual members of the fund concerning angel investing and entrepreneurship at no cost to the fund one of the foundation’s charitable purposes in proposing to become a member of the fund is to provide capital to minority-owned businesses located in low-income communities in order to help those communities and contribute to reducing poverty with the exception of certain short- term investments the fund is permitted to make between the receipt of funds and the investment reinvestment or distribution of these funds at least of the capital contributions from the members must be used by the fund to invest in or provide technical assistance to portfolio companies portfolio company is defined as a business located in a low-income_community in the greater b d metropolitan area but also possibly in other low-income communities in other c regions in addition at least sixty-seven percent of the individuals excluding the fund and its members that own and or control such business must be members of a group or groups that because of their race gender or economic status traditionally have been denied access to equity funding and credit and the business because of its minority or low-income composition or its location in a low-income_community actually must have been denied access to traditional sources of equity financing and credit moreover preference will be given to a portfolio company that would create or retain jobs for minority or low-income individuals in low-income communities within the greater b d metropolitan area or other c region provides services to residents of such disadvantaged areas or otherwise contributes to the economic revitalization of such disadvantaged areas before investing in a particular company the fund will verify that the company is located in a census_tract in the greater b c metropolitan area with a poverty rate of at least or a tract for which median household_income does not exceed of the statewide median household_income the same requirement will apply for any contemplated investments in other communities if the company does not satisfy this criteria the fund may consider other factors tending to show that the company is in a depressed community such as unemployment and public assistance rates level of educational attainment of the residents of the tract the presence of rampant physical blight a large stock of abandoned structures and structures needing repair a crumbling infrastructure and a lack of a range of basic and or affordable retail services thus if one or more of these other factors reflects heightened poverty for the tract the fund may invest in the company a further purpose of the foundation’s proposal is to educate the fund’s individual members concerning angel investing and entrepreneurship as a condition to investing in the fund individual members must agree to participate in an educational program designed by the foundation for this purpose further the foundation will enter into an educational consulting agreement with the fund that will set forth the educational activities that will be provided by the foundation these educational activities will be provided by the foundation to the fund and its individual members at no cost the foundation expects that its capital_contribution to the fund and this entrepreneurship initiative more generally will spur additional investors to provide capital to the target portfolio companies on reasonable terms and that ultimately there will not be a need for initiatives of this sort the fund’s operating_agreement requires members to provide assistance to portfolio companies in which the fund has made an investment as reasonably requested by the fund a member’s failure to do so may result in the member being placed on probation or the redemption of the member’s membership interest in the fund furthermore members may assist portfolio companies in which the fund currently holds an investment by appearing in an individual capacity in advertisements or other promotional materials of a portfolio company provided that if the member is to receive compensation_for such services the compensation must be reasonable and the member must obtain the prior consent of the other members these are concrete ways in which the athletes and other members can assist the target businesses and give back furthermore the members are likely to be attracted to the fact that they will be working together with others involved in professional sports and going through a significant educational program as a team the fund expects to be structured as an angel investment fund and thus primarily will provide financial support for new and growing businesses unlike traditional angel funds however the fund’s investment criteria require the fund to invest in businesses in low-income communities that have been unable to obtain conventional financing at reasonable rates thus while it is hoped that the fund’s investments which the members will select will both help needy communities and fledgling businesses and be successful the return on the members’ investment is expected to be substantially lower than for typical angel investments the fund expects to achieve a substantially lower rate of return the operating_agreement provides that in the event a portfolio company investment reaches a certain level of economic success such that it would no longer qualify as a program-related_investment as defined in code sec_4944 and the regulations promulgated thereunder the foundation may cause the fund to terminate the foundation’s participation in that particular investment while still remaining a member of the fund the foundation believes that were it not for the foundation’s design and implementation of this program and commitment to become a significant investor in the fund the athletes would not invest in these communities the operating_agreement and other documents contain terms to ensure that the members’ capital contributions to the fund and the foundation’s capital contributions in particular are used for investments that qualify as program-related investments as defined in code sec_4944 and the regulations promulgated thereunder the fund may not carry on propaganda or otherwise attempt to influence legislation within the meaning of sec_4945 of the code participate in or intervene in including the publishing or distributing of any statements any political campaign on behalf of or in opposition to any candidate for public_office influence the outcome of any specific public election or carry on directly or indirectly any voter registration drive within the meaning of sec_4945 of the code act in a manner that would result in a taxable_expenditure within the meaning of sec_4945 of the code were the fund a private_foundation described in sec_509 of the code make any grant to any other organization or entity which if such grant were made by a private_foundation would not comply with the requirements of sec_4945 or sec_4945 of the code further directly or indirectly any purpose other than one specified in sec_170 of the code which purposes include the payment of expenses of the fund or discontinue or materially alter the business activities in which it is currently engaged the fund will be managed by its members who will exercise all corporate powers including the power to decide the specific investments the fund will make subject_to a number of checks by the foundation as set forth in the fund’s operating_agreement the members may not without the foundation’s consent take any_action that would affect the fund’s or the foundation’s tax status or charitable purposes furthermore the foundation has authority to require the liquidation of certain fund investments and may withdraw under certain circumstances from its participation in a particular investment or from the fund entirely in particular if the foundation determines that an investment in a portfolio company no longer is consistent with the fund’s purposes the fund must take any and all actions within its power to liquidate such investment furthermore the foundation may withdraw from the fund or decline to make any capital_contribution if it determines that the fund has used member capital contributions other than for fund purposes or if the fund fails to observe or perform any agreement covenant term or condition contained in the operating_agreement which failure would affect the foundation’s charitable status or the status of its investment in the fund the fund may avoid this result by curing certain breaches within fifteen days although a failure to use capital contributions for fund purposes among other breaches is non-curable finally the foundation may require the fund to terminate the foundation’s participation in a particular investment if the foundation determines that the investment has reached a certain level of significant economic success such that the foundation’s investment no longer would qualify as a program-related_investment alternatively although this is not currently reflected in the operating_agreement the foundation may agree to accept a cap on its investment return in that particular portfolio company investment rather than require the fund to liquidate its investment this would require the members to amend the operating_agreement the operating_agreement contains additional means by which the foundation may ensure that the fund’s investments constitute program-related investments the fund must provide written reports to its members both before and after it invests in a portfolio company describing the nature of the proposed investment how it furthers the fund’s purposes the progress of the fund toward achieving its purposes generally and any other information relating to the fund’s operations activities and financial condition as requested by the members the foundation will reimburse the fund for reasonable costs associated with providing certain information to the members including any information the foundation may request to discharge its expenditure_responsibility requirements with respect to its capital contributions to the fund as a further check to ensure the fund’s compliance with key provisions of the operating_agreement the foundation’s approval is required to make fundamental changes to the fund’s operations and structure the provisions which may not be amended without the foundation’s approval include the section defining the fund’s purposes and permissible types of investment the requirement that at least of member capital contributions be used to invest in portfolio companies the definition of portfolio company and the provisions requiring liquidation of investments that are no longer consistent with the fund’s purposes among others the foundation’s participation in this entire program not only involves its acquiring a membership interest in the fund but other direct charitable activities including planning for and preparing organizing documents for the fund including a private_placement memorandum as the program unfolds the foundation may incur legal expenses in connection with ensuring that the fund complies with all applicable laws such as rules regarding expenditure_responsibility and serves the foundation’s charitable purposes furthermore the foundation will be involved in attracting investors to the fund and publicizing the availability of funding from the fund the foundation also will provide the ongoing educational programming to individual members concerning entrepreneurship and angel investing finally the foundation plans to undertake parallel initiatives that will support or complement its goals in establishing the fund these initiatives include the urban entrepreneur partnership discussed above and a program to encourage commercial banks to provide reasonable market-rate loans to businesses owned by historically disadvantaged groups and businesses that serve economically underserved communities in the b metropolitan area and c region it is hoped that these loans would support the types of businesses to be supported by the fund and ultimately make the foundation’s investment unnecessary all of these initiatives will further the foundation’s charitable and educational_purposes the following rulings are requested the foundation’s capital contributions to the fund as described herein qualify as a program-related_investment as defined in code sec_4944 and the regulations promulgated thereunder the expenses_incurred and to be incurred by the foundation in connection with this proposal including the cost of establishing and maintaining the fund providing educational programming to the individual members and ensuring that the fund complies with all applicable laws and serves the foundation’s charitable purposes are qualifying distributions for purposes of code sec_4942 and the regulations promulgated thereunder law sec_501 and sec_501 of the internal_revenue_code provide for the exemption from federal_income_tax of those organizations that are organized and operated exclusively for charitable purposes sec_1_501_c_3_-1 of the income_tax regulations provides that the term charitable is used in code sec_501 in its generally accepted legal sense and includes the relief of the poor and distressed or of the underprivileged and the promotion of social welfare by organizations designed to lessen neighborhood tensions eliminate prejudice and discrimination or combat community deterioration sec_1_501_c_3_-1 of the regulations provides that the term educational as used in code sec_501 is defined to include t he instruction or training of the individual for the purpose of improving or developing his capabilities sec_53_4944-1 of the miscellaneous and special excise_tax regulations provides that a jeopardizing investment is one in which the foundation_manager fails to exercise ordinary business care and prudence in making such investment sec_53_4944-3 of the regulations provides that for purposes of code sec_4944 and sec_53_4944-1 through of the regulations a program-related_investment shall not be classified as an investment which jeopardizes the carrying out of the exempt purposes of a private_foundation a program-related_investment is an investment which possesses the following three characteristics i the primary purpose of the investment is to accomplish a purpose described in code sec_170 ii no significant purpose of the investment is the production_of_income or the appreciation of property and iii no purpose of the investment is to accomplish one or more of the purposes of code sec_170 the permissible purposes described in sec_170 of the code are religious charitable scientific literary or educational or to foster national or international amateur sports competition or for the prevention of cruelty to children or animals the prohibited purposes described in sec_170 of the code are attempting to influence legislation and participat ing in or interven ing in including the publishing or distributing of statements any political campaign on behalf of or in opposition to any candidate for public_office sec_53_4944-3 of the regulations provides that an investment shall be considered to be made primarily to accomplish a purpose described in code sec_170 if it significantly furthers the accomplishment of the private foundation's exempt_activities and if the investment would not have been made but for such relationship between the investment and the accomplishment of the foundation's exempt_activities moreover for purposes of code sec_4944 and sec_53_4944-1 through of the regulations the term purposes described in sec_170 shall be treated as including purposes described in sec_170 whether or not carried out by an organization described in sec_170 sec_53_4944-3 of the regulations includes the following example of a program-related_investment example x is a small_business enterprise located in a deteriorated urban_area and owned by members of an economically disadvantaged minority group conventional sources of funds are unwilling to provide funds to x at reasonable interest rates unless it increases the amount of its equity_capital consequently y a private_foundation purchases shares of x’s common_stock y’s primary purpose in purchasing the stock is to encourage the economic development of such minority group and no significant purpose involves the production_of_income or the appreciation of property the investment significantly furthers the accomplishment of y’s exempt_activities and would not have been made but for such relationship between the investment and y’s exempt_activities accordingly the purchase of the common_stock is a program-related_investment even though y may realize a profit if x is successful and the common_stock appreciates in value revrul_74_587 1974_2_cb_162 held that a community development organization that proposed to purchase equity interests in or provide low-cost loans to minority-owned businesses in depressed communities was organized and operated for charitable purposes the organization targeted minority-owned businesses in economically disadvantaged or depressed areas and assisted those that were unable to obtain funds from conventional sources because of the financial risks or discrimination the organization gave preference to businesses that would provide training and employment opportunities to the unemployed furthermore the organization disposed of its equity stake in companies when the businesses achieved a certain level of success the ruling stated that the direct recipients of the aid need not be a charitable_class as long as they act as the charitable instruments to accomplish the charitable purposes and as long as the investments only incidentally benefit businesses or others who are not a charitable_class revrul_77_111 1977_1_cb_144 laid out factors by which the service will determine whether a community development organization furthers charitable purposes the service indicated that the relevant factors include whether financial assistance will be limited to businesses owned by minority groups that are unable to obtain conventional financing and that are located in a deteriorated area furthermore the service considered whether there is a nexus between the business entities assisted and relieving the problems of a disadvantaged area or a disadvantaged group sec_4942 of the code provides that the term qualifying_distribution means any amount including that portion of reasonable and necessary administrative expenses paid to accomplish one or more purposes described in sec_170 other than any contribution to i an organization controlled directly or indirectly by the foundation or one or more disqualified persons as defined in sec_4946 with respect to the foundation except as provided in paragraph or ii a private_foundation which is not an operating_foundation as defined in subsection j except as provided in paragraph sec_53_4942_a_-3 of the regulations states that the term qualifying_distribution means a ny amount including program-related investments as defined in sec_4944 and reasonable and necessary administrative expenses paid to accomplish one or more purposes described in sec_170 or b other than contributions to non-operating foundations and to organizations controlled by the foundation or its insiders the foundation's proposed capital contributions to the fund possess the requisite three characteristics of a program-related_investment under code sec_4944 and sec_53_4944-3 of the regulations analysis the first requirement of a program-related_investment is that its primary purpose is to accomplish a purpose described in code sec_170 the foundation's proposal to acquire a membership interest in the fund meets this requirement in that its primary purpose is charitable and educational the primary purpose of the foundation’s proposed capital contributions is to enhance social welfare support community improvement eliminate prejudice and discrimination and promote economic self-sufficiency by serving or providing investment capital for low-income communities or low-income persons by making investments in or providing technical assistance to portfolio companies furthermore another purpose of the program as evidenced by the member requirements regarding participation in the fund’s educational activities is to educate the individual members concerning angel investing and entrepreneurship with the exception of certain short-term investments the fund is permitted to make between the receipt of funds and the investment reinvestment or distribution of those funds the fund must use at least of member capital contributions for purposes consistent with revrul_74_587 specifically the fund must use at least of member capital contributions to invest in companies that are located primarily in low-income communities in the greater b d metropolitan area but also may be located to a lesser extent in other low-income communities in other c regions are owned or controlled by members of a group that because of their race gender or economic status traditionally have been denied access to equity funding and credit and because of their minority or low-income composition or location in a low-income_community have been denied access to traditional sources of equity financing and credit for purposes of meeting thi sec_85 requirement amounts expended in providing direct technical assistance and training to a portfolio company shall be considered an investment in the portfolio company in addition preference will be given to companies that would create or retain jobs for minority or low-income individuals in low-income communities within the greater b d metropolitan area or other c regions provide services to residents of such disadvantaged areas or otherwise contribute to the economic revitalization of such disadvantaged areas thus there will be a nexus between the business entities to be assisted by the fund and relieving the problems of a disadvantaged area and or a disadvantaged group because the companies to be assisted conduct their businesses in economically disadvantaged areas the target companies are not able to obtain funds from conventional sources because of the owners’ membership in a disadvantaged group or the location of the business and the recipients are selected based on who will fill a community need and offer the greatest potential community benefit this is the type of nexus alluded to in revenue rulings and furthermore the foundation’s acquisition of a membership interest in the fund will significantly further the foundation’s exempt purposes to promote economic independence by advancing educational achievement and entrepreneurial success the educational component of the proposed initiative furnishes additional evidence that the primary purpose of the investment is to accomplish a purpose described in code sec_170 individual members of the fund must participate in the educational activities provided by the foundation which will include training and instruction about how to evaluate business opportunities and follow investments the principles of entrepreneurship functioning as an angel investor collaborating in a business climate and doing so in the spirit of giving back to the community furthermore the very act of selecting companies in which to invest and making and monitoring those investments will give members practical experience that is an intrinsic part of the educational activities these activities are consistent with the definition of educational under the regulations which includes instructing and training individuals to improve or develop their capabilities sec_1_501_c_3_-1 of the regulations see eg revrul_68_504 1968_2_cb_211 finding exempt an organization with membership open to all bank employees in a particular urban_area operated to conduct an educational program and publish a professional magazine the foundation’s proposal is educational because it encourages the members’ personal development and skills and does not primarily benefit private interests but rather serves broad public interests the second requirement of a program-related_investment is that no significant purpose of the investment is the production_of_income or the appreciation of property the regulations state that a relevant consideration in determining whether this requirement is satisfied is whether investors solely engaged in the investment for profit would be likely to make the investment on the same terms as the private_foundation sec_53_4944-3 of the regulations here although the foundation is investing on the same terms as the other members of the fund none of the members is investing solely for profit the fund is expected to yield a return that is substantially lower that a typical angel investment the lower expected_return is due to the risky nature of the fund’s investment criteria which requires that investments be made in businesses in low-income communities that have been unable to obtain conventional financing at reasonable rates all of the members are willing to accept the risks and expected lower returns because they have charitable agendas including a commitment to improve economically depressed communities promote minority entrepreneurship and eliminate prejudice and discrimination moreover the foundation believes that were it not for its participation in the fund the athletes would not invest in these communities moreover the foundation has numerous control mechanisms to ensure that the fund’s investments satisfy the program related investment criteria if the foundation determines that an investment no longer satisfies the fund’s purposes the fund must take any and all actions to liquidate such investment furthermore the foundation may withdraw from the fund altogether or decline to make any capital_contribution if it determines that the fund has used member capital contributions other than for fund purposes or if the fund fails to observe or perform any agreement covenant term or condition contained in the operating_agreement which failure would affect the foundation’s charitable status or the status of its investment in the fund in addition members of the fund may not without the consent of the foundation take any_action that would affect the tax status or charitable purposes of the fund or the foundation in effect as of the date of the operating_agreement moreover the fund may not deviate from the investment guidelines set forth in the operating_agreement without obtaining the prior written consent of the foundation the fund may not change its investment objectives without the foundation’s consent and the foundation may exit from the fund or from a particular investment under certain circumstances among the possible circumstances under which the foundation might require the fund to redeem its participation in an investment is if the portfolio company reaches a certain level of economic success such that the foundation’s interest would not qualify as a program-related_investment alternatively although this is not currently reflected in the operating_agreement the foundation may agree to accept a cap on its investment return in that particular portfolio company investment rather than require the fund to redeem its participation in the investment the regulations do not require the foundation to exit from an investment because of economic success however but rather provide that the fact that an investment produces significant income or capital appreciation shall not in the absence of other factors be conclusive evidence of a significant purpose involving the production_of_income or the appreciation of property sec_53_4944-3 of the regulations nevertheless the service has found economic development organizations that follow this practice to be charitable and has determined that proposed investments with this feature among others constitute program related investments for example in revrul_74_587 the service found charitable an economic development organization that proposed to purchase equity interests in minority-owned businesses in depressed areas but that would dispose_of such interests when the businesses achieved a certain level of success thus the totality of the circumstances demonstrates that no significant purpose of the foundation’s proposed acquisition of a membership interest in the fund is the production_of_income or the appreciation of property the third and final requirement of a program-related_investment is that no purpose of the investment is to carry on propaganda or otherwise attempt to influence legislation or to participate in or intervene in any political campaign on behalf of any candidate for public_office the terms of the operating_agreement specifically ensure that this be the case the foundation has the right to withdraw from the fund or decline to make any capital_contribution if the fund were to violate these prohibitions furthermore the expenses_incurred and to be incurred by the foundation in connection with this proposal including but not limited to the fees to establish and ensure that the fund complies with all legal requirements such as expenditure_responsibility amounts paid to attract fund investors the cost to provide educational programming to the individual members and the expenses to research and implement the possible replication of the fund in other communities are qualifying distributions the foundation not only proposes to become a member of the fund but is undertaking other direct charitable activities to support and complement the fund’s activities these activities include planning for and preparing organizational documents for the fund furthermore the foundation may incur legal and other expenses in connection with ensuring that the fund complies with all applicable laws and serves the foundation’s charitable purposes including payment of the fund’s expenses in complying with its expenditure_responsibility reporting requirements these are reasonable and necessary expenses because were it not for the foundation’s efforts the fund - the investment vehicle through which the members may invest in portfolio companies - would not have been established furthermore the foundation will be involved in attracting investors to the fund and maintaining continuity until these investors are in place these also are reasonable and necessary expenses to ensure that there is indeed a fund with duly constituted members to whom the foundation can make capital contributions in addition once the fund is operational the foundation will provide the ongoing educational programming to the individual members of the fund as well as provide technical assistance to the portfolio companies once again these are reasonable and necessary expenses to ensure that the foundation’s charitable and educational_purposes are fulfilled moreover the foundation’s expenses in supporting complementary initiatives including encouraging commercial banks to provide market-rate loans to minority businesses in b likewise are reasonable and necessary to accomplish the foundation’s charitable purposes of increasing minority entrepreneurship thereby reducing poverty and improving communities thus the expenses_incurred and to be incurred by the foundation as described above are reasonable and necessary within the meaning of code sec_4942 and should be included as qualifying distributions in the years of payment providing it is successful the foundation hopes to replicate this program in other cities and expects that the expenses associated with these subsequent efforts will be lower as the foundation will be able to use documents drafted for this initiative as models and will benefit from the experience of developing and implementing this program conclusion based on the foregoing we rule as follows the foundation’s capital contributions to the fund as described herein qualify as a program-related_investment as defined in code sec_4944 and the regulations promulgated thereunder the expenses_incurred and to be incurred by the foundation in connection with this proposal including the cost of establishing and maintaining the fund providing educational programming to the individual members and ensuring that the fund complies with all applicable laws and serves the foundation’s charitable purposes are qualifying distributions for purposes of code sec_4942 and the regulations promulgated thereunder this ruling is based on the understanding that there will be no material changes in the facts upon which it is based any changes that may have a bearing on your tax status should be reported to the service this ruling does not address the applicability of any section of the code or regulations to the facts submitted other than with respect to the sections described this ruling will be made available for public inspection under sec_6110 of the code after certain deletions of identifying information are made for details see enclosed notice notice of intention to disclose a copy of this ruling with deletions that we intend to make available for public inspection is attached to notice if you disagree with our proposed deletions you should follow the instructions in notice this ruling is directed only to the organization that requested it sec_6110 of the internal_revenue_code provides that it may not be used or cited by others as precedent because this letter could help to resolve future questions about your federal tax responsibility please keep a copy of this ruling in your permanent records if you have any questions about this ruling please contact the person whose name and telephone number are shown in the heading of this letter enclosure notice mary jo salins acting manager exempt_organizations technical group sincerely
